VILLANTI, Judge.
Freddie L. Morris appeals the summary dismissal of his motion for postconviction DNA testing filed pursuant to Florida Rule of Criminal Procedure 3.853. We affirm the postconviction court’s dismissal of the motion because it is facially insufficient. Our affirmance is without prejudice to any right Morris might have to file a timely facially sufficient rule 3.853 motion. See Harvey v. State, 925 So.2d 1111 (Fla. 2d DCA 2006); Scarborough v. State, 906 So.2d 379 (Fla. 2d DCA 2005).
Affirmed.
STRINGER and LaROSE, JJ., concur.